Citation Nr: 0816038	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1958. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Paul, Minnesota, (hereinafter RO).  


FINDINGS OF FACT

1.  Hearing loss is not shown during service. 

2.  There is no reliable evidence of current bilateral 
hearing loss disability. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication, in a letter dated 
in January 2006, the RO advised the claimant of the 
information necessary to substantiate the claim at issue.  He 
was also informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told to provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The actions of the RO have 
served to provide the veteran with actual notice of the 
information needed to prevail in his claim, and the RO has 
not committed any notification error that has affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and a private medical 
record, and afforded the veteran three VA audiometric 
examinations to determine if he has a current hearing loss 
disability as a result of service.  Thus, the Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303(a), 3.304.  There are some disabilities, including 
sensorineural hearing loss, for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold levels at 500, 1000, 2000, 3000, 
or 4000 Hertz, must measure more than 40 decibels, or at 
least 3 of these 5 threshold levels must measure more than 25 
decibels, or speech recognition must be lower than 94 
percent.

The service medical records do not reflect hearing loss, and 
bilateral hearing was normal upon the August 1958 separation 
examination.  The veteran's DD Form 214 reflects that he 
served as an aircraft mechanic, and it is the veteran's 
assertion that exposure to loud aircraft noise during service 
has resulted in hearing loss.  The veteran's wife has 
supported this assertion in a statement received in February 
2006.  Also supporting the veteran's assertion is a March 
2006 statement from a private audiologist indicating that the 
veteran has "severe sensironeural hearing loss across all 
the frequencies in the right ear and a severe to profound 
sensorineural across all the frequencies in the left ear."  
He opined that the "majority" of this hearing loss was 
caused by working around aircraft during military service.  

In order to determine whether the veteran has hearing loss as 
a result of service, the veteran has been afforded three VA 
audiometric examinations.  However, on each occasion 
(February 2006, May 2006 and December 2006), the results have 
been characterized as being too unreliable and inconsistent 
for rating purposes.  In addition and with respect to the 
March 2006 private audiologist's assessment set forth above, 
the VA examiner who conducted the February 2006 and May 2006 
audiometric testing stated that she had reviewed these 
results, but found them to be "not in agreement with data 
obtained at this clinic . . .and are not an accurate measure 
of [the] veteran's hearing ability."  She emphasized that 
the veteran could not be "rated" on the any of the VA or 
private audiometric results.  

In rendering its decisions, the Board has the authority to 
favor one medical opinion over another.  See Cathell v. 
Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the VA audiologist who 
had the benefit of reviewing the March 2006 private opinion 
prior to her examination in May 2006 refuted its conclusions 
at that time as set forth above, and found the audiometric 
results obtained upon evaluation on that day and at the 
previous VA evaluation in February 2006 to be too unreliable 
to determine whether the veteran has a current hearing loss 
disability.  Another VA audiologist reached the same 
conclusion following the December 2006 audiometric testing.  
As such, the Board finds the probative value of the VA 
audiometric results to exceed that of the private 
audiologist.  The veteran has been provided not one but three 
opportunities by VA to determine if he has a current hearing 
disability as a result of service, but the results of each 
examination have, by two different examiners, been found to 
have been too unreliable to make this determination.  Given 
these circumstances, as well as the negative service medical 
records, it would simply not be reasonable to favor the 
single assessment by the private audiologist over those made 
by VA and conclude that the veteran has current hearing loss 
disability as a result of service.   

As for the veteran's assertions and those of his wife that 
the veteran has  bilateral hearing loss as a result of 
service, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  
  
In order to be granted service connection, that a condition 
or injury occurred in service alone is not enough; rather, 
there must be current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the Board has found no reliable 
evidence that the veteran has a current hearing loss 
disability.  While there is positive evidence of record in 
the form of the March 2006 private audiologist's assessment, 
it is simply not reliable for the reasons stated above.  As 
such, the Board finds that the probative weight of the 
negative evidence exceeds that of the positive, and the claim 
for service connection for bilateral hearing loss must 
therefore be denied.  Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



	(CONTINUED ON NEXT PAGE)





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


